Title: From George Washington to George Johnston, 5 January 1758
From: Washington, George
To: Johnston, George

 

Sir
[Mount Vernon] Jany 5th 1758

I have not leizure at this time, to enquire into the Right Mr Darrell pretends to have of altering the form of the Land I bought of him—I shoud be glad therefore to know, if I receive Deeds according to the present Courses & bounds, whether it will invalidate in any degree, my claim at a future prosecution of it. I am Yr most Obedt Servt

Go: Washington

